Gh DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 12/23/21.

Claim status:
Amended claims: none
Canceled claims: 1-19
Added New claims: 20-39
Pending claims: 20-39

Allowable Subject Matter
Claims 20-39 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed amendments integrate the invention into a practical application and the 
closest prior arts of record do not recite a  chargeback settlement processing computing device, said chargeback settlement processing computing device communicatively coupled to a plurality of computing devices within a chargeback processing network, the plurality of computing devices including a payment processing computing device, a dispute management computing device, and an issuer computing device associated with an issuer, said chargeback settlement processing computing device comprising: a memory device for storing data; and a processor in communication with said memory device, said processor programmed to provide a reconciliation file to the issuer for a plurality of chargeback transactions associated with accounts issued by the issuer, wherein said processor is programmed to perform steps including: retrieving, from the memory device, a plurality of clearing detail records, each clearing detail record representing a respective chargeback transaction conducted via the payment processing computing device, wherein each clearing detail record includes a first set of chargeback transaction data and a unique chargeback reference number used to identify the respective chargeback transaction in communications with the payment processing computing device, the first set of chargeback transaction data including a chargeback transaction amount and an account identifier associated with the respective chargeback transaction, and wherein the account identifier for each clearing detail record represents one of the accounts associated with the issuer; parsing each clearing detail record of the plurality of clearing detail records for the account identifier and the unique chargeback reference number; for each clearing detail record, querying a database of chargeback response messages against the parsed account identifier and the parsed chargeback reference number to identify a matching chargeback response message, wherein the chargeback response message includes the chargeback reference number, the first set of chargeback transaction data, and a unique chargeback identifier previously generated by the dispute management processor for the respective chargeback transaction in response to an initiation message for the respective chargeback transaction by the issuer computing device; parsing each matching chargeback response message for the unique chargeback identifier; for each matching chargeback response message, querying a dispute table against the parsed chargeback identifier and the account identifier in the matched clearing detail record for a matching dispute record, wherein the dispute record includes information contained in the initiation message for the respective chargeback transaction; for each matching chargeback response message, generating an individual reconciliation record, wherein the individual reconciliation record includes data from the clearing detail record, the matching chargeback response message, and the matching dispute record; and transmitting, to the issuer computing device, the reconciliation file, wherein the reconciliation file includes the individual reconciliation record associated with each matching chargeback response message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694